IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-10339
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RODNEY BERNARD ALLEN,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:96-CR-256-X-ALL
                        - - - - - - - - - -
                          January 9, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Rodney Bernard Allen appeals his conviction by a jury

finding him guilty of being a convicted felon in possession of a

firearm on two separate occasions in violation of 18 U.S.C.

§§ 922(g)(1), 924(e)(1).    He contends that the district court

improperly assumed a prosecutorial role when it questioned

witnesses during trial.

     “[A] district judge has broad discretion in managing his

docket, including trial procedure and the conduct of trial.”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-10339
                                  -2-

United States v. Gray, 105 F.3d 956, 964 (5th Cir. 1997), cert.

denied, 117 S. Ct. 1326 (U.S. Mar. 24, 1997)(No. 96-7985)

(citation omitted).   This discretion includes questioning

witnesses to clarify facts or elicit facts not yet presented,

moving along the trial by means of interruptions, and even

commenting on the evidence.    Id.   The effect of the judge’s

actions are reviewed cumulatively, but where an appellant fails

to object to the court’s actions during trial, appellate review

is confined to the plain error standard.     Id.   Allen objected to

the court’s intervention only during cross-examination of

Blakemore.

     Despite these severe constraints on Allen’s potential

success from the standard of review, we have carefully considered

the trial record.   The district court’s actions were

characterized not by partiality for the prosecution, but by

concern for the relevancy of the evidence solicited, preservation

of the jury’s role as fact finder, and an antipathy to wasted

trial time.   See Gray, 105 F.3d at 964; United States v. Bermea,

30 F.3d 1539, 1570 (5th Cir. 1994).    Accordingly, we AFFIRM the

district court’s judgment.